Exhibit 10.2

 



AMENDMENT NO. 1

TO

ENGAGEMENT LETTER

 

This Amendment No. 1 to the Engagement Letter (this "Amendment") is executed as
of December 5, 2013, by VIRTUS OIL AND GAS CORP., a Nevada corporation (the
"Company"), and CLEAR FINANCIAL SOLUTIONS, INC., a Texas corporation, or its
assigns ("Provider"), to amend the Engagement Letter dated August 1, 2013
between those parties (the “Agreement”).

 

The Company and the Provider desire to amend the Agreement and further agree as
follows:

 

1. Capitalized Terms. Except as expressly provided in this Amendment, all
capitalized terms used in this Amendment have meanings ascribed to them in the
Agreement and those definitions are incorporated by reference into this
Agreement.

 

2. Stock Issuance. For the avoidance of doubt, the parties hereby ratify that
the Company has authorized Steven M. Plumb, CPA ("Plumb") to perform the duties
and functions of the Chief Financial Officer of the Company pursuant to the
terms of the Agreement. As partial consideration for Plumb's services under the
Agreement, the Company agrees to issue up to 1,000,000 shares (the "Shares") of
the common stock of the Company, $0.001 par value per share, to Plumb on the
following schedule: 500,000 shares shall be issued on the date of this
Amendment, and 500,000 shares shall be issued on the one-year anniversary of
this Amendment; provided, however, that Plumb must continue to be engaged by the
Company to perform services as the Chief Financial Officer pursuant to the
Agreement on the one-year anniversary of this Amendment to be eligible to
receive the 500,000 shares on such date.

 

3. Plumb Representations. Plumb represents and warrants to the Company as of the
date of this Amendment as follows: (a) Plumb is acquiring the Shares for
investment for his own account, not as a nominee or agent, and not with the view
to, or for resale in connection with, any distribution thereof; (b) Plumb has no
present intention of selling, granting any participation interest in, or
otherwise distributing the Shares; (c) Plumb has received all information he
considers necessary or appropriate for deciding whether to purchase the Shares;
(d) Plumb has had an opportunity to ask questions and receive answers from the
Company regarding the Company's business, management, financial affairs and the
terms and conditions of the issuance of the Shares; and (e) Plumb is
sophisticated and well-informed and has such knowledge and experience in
financial and business matters in general, and in investments in businesses
similar to the Company in particular, as are necessary to enable him to evaluate
the merits and risks of an investment in the Company. Plumb further represents
that he has no need for liquidity in his investment in the Company and he is
able to bear the risk of such investment for an indefinite period. Plumb
understands that there presently is no public market for the Shares and none is
anticipated to develop on the foreseeable future. Plumb's present financial
condition is such that he is under no present or contemplated future need to
dispose of any portion of the Shares. Plumb's overall commitment to investments
which are not readily marketable is not disproportionate to his net worth, and
his investment in the Company will not cause such overall commitment to become
excessive.

 



1

 

 

4. Restricted Securities. Plumb understands that the Shares have not been
registered under the Securities Act of 1933, as amended, that the Shares are
"restricted securities" under applicable U.S. securities laws and that, pursuant
to these laws, Plumb must hold the Shares indefinitely unless they are
registered with the Securities Exchange Commission and qualified by state
authorities, or an exemption from such registration and qualification
requirements is available.

 

5. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original as against the party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument. This Amendment shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all the
parties reflected hereon as the signatories.

 

6. Third Parties. Except as specifically set forth or referred to herein,
nothing herein express of implied is intended or shall be construed to confer
upon or give to any person other than the parties hereto and their permitted
successors or assigns, any claims, rights, remedies under or by reason of this
Amendment.

 

7. Governing Law. This Amendment shall be governed and construed in accordance
with the laws of the State of Texas applicable to agreements made and to be
performed entirely within such State and the federal laws of the United States
of America, without regard to the conflict of laws rules thereof.

 

8. Integration. Except as specifically set forth by this Amendment, the rest and
remainder of the terms and conditions of the Agreement shall remain in full
force and effect without change or modification with the same force and effect
as if more fully set forth hereat.

 

 

[signature page follows]

 



2

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
set forth above.

 

VIRTUS OIL AND GAS CORP.

 

 

By: /s/ Dan Ferris                           

DAN FERRIS

President

 

 

CLEAR FINANCIAL SOLUTIONS, INC.

 

By: /s/ Steven M. Plumb                    

Name: Steven M. Plumb

Title: President

5300 N. Braeswood, PMB 370

Houston, TX 77096

 

 

FOR PURPOSES OF SECTIONS 3 AND 4:

 

 

/s/ Steven M. Plumb                              

Steven M. Plumb, individually

 



3

 